Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that Chen I does not teach reconstructing respective intermediate MR images from sub-sampled signal data for each of a number of successive time intervals.
The examiner respectfully disagrees. Chen I teaches reconstructing intermediate MR images from sub-sampled signal data for each of a number of successive time intervals [¶0052, wherein SENSE images are obtained for each time point. These SENSE images are then divided into blocks and motion tracked. Therefore, the SENSE images or the blocks of the SENSE images can be considered “intermediate images” based on the broadest reasonable interpretation of “intermediate images” because the SENSE images/blocks of the SENSE images are used to form the final image.  ¶0051, wherein the data used to reconstruct the SENSE images are undersampled. See also ¶0062, Figs. 5-6, and rest of reference.]. 
	Applicant then argues that secondary reference, Chen II, does not teach applying elastic image registration to a plurality of intermediate MR images to transform each of the intermediate MR images into one common coordinate system which are then combined to produce a final MR image (emphasis added).
	The examiner respectfully disagrees again. First, in the previous office action, Chen II was only cited to teach elastic image registration. Chen I (primary reference) teaches determining, by way of image registration, a plurality of geometric transformations to transform each of the intermediate MR images into one common coordinate system [¶0052, wherein image registration is performed. See also Figs. 5-6 and rest of reference. ¶0052, wherein SENSE images are obtained for each time point. These SENSE images are then divided into blocks and motion tracked. Therefore, the SENSE images or the blocks of the SENSE images can be considered “intermediate images” based on the broadest reasonable interpretation of “intermediate images” because the SENSE images/blocks of the SENSE images are used to form the final image.  ¶0051, wherein the data used to reconstruct the SENSE images are undersampled. See also ¶0062, Figs. 5-6, and rest of reference.]. Therefore, Chen II would only be relied upon teaching elastic image registration [See  p. 1031 and rest of reference.]. However, Chen II does in fact also teach applying elastic image registration to a plurality of intermediate MR images to transform each of the intermediate MR images into one common coordinate system which are then combined to produce a final MR image [Fig. 1, wherein under-sampled images are formed and wherein blocks are created from the under-sampled images. Therefore, either the can be considered “intermediate images” based on the broadest reasonable interpretation of “intermediate images” because the under-sampled images/blocks of the under-sampled images are used to form the final image. Page 1030-1031, wherein nonrigid (elastic) image registration is performed on the blocks to transform each of the blocks into one common coordinate system. See also Figs. 1-3 and rest of reference.]. Therefore, it is believed that Chen II does teach the argued limitations. 
	Therefore, the arguments are not considered persuasive and the previous prior art rejection stands.

Claim Objections
Claims 4, 8, 15, 18, and 22 are objected to because of the following informalities:  missing hyphen.  The term “motion corrected” should be amended to “motion-corrected”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  typographical error.  The term “computer=executable” should be amended to “computer-executable”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 7-8, 10-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the limitations “determining, by way of elastic image registration, a plurality of geometric transformations to transform each of the intermediate MR images into one common coordinate system; deriving motion induced displacements and/or deformations by registering the intermediate MR images with each other” are considered indefinite. It is not clear if the “registering” refers back to the “elastic image registration” or is a different registering step.
Claims 2-5, 7-8, 10 are rejected for depending on claim 1.

Regarding claim 11, the limitations “determining, by way of elastic image registration, a set of geometric transformations which transform each of the intermediate MR images into one common coordinate system;  deriving motion induced displacements and/or deformations by registering the intermediate MR images with each other” are considered indefinite. It is not clear if the “registering” refers back to the “elastic image registration” or is a different registering step.
Claims 13-18 are rejected for depending on claim 11.

Regarding claim 12, the limitations “determining, by way of elastic image registration, a set of geometric transformations which transform each of the intermediate MR images into one common coordinate system; deriving motion induced displacements and/or deformations by registering the intermediate MR images with each other” are considered indefinite. It is not clear if the “registering” refers back to the “elastic image registration” or is a different registering step.
Claims 19-22 are rejected for depending on claim 12.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 10-15, 17-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Chen I (US 2015/0285889), in view of Chen II (“Motion-Compensated Compressed Sensing for Dynamic Contrast-Enhanced MRI Using Regional Spatiotemporal Sparsity and Region Tracking: Block LOw-rank Sparsity with Motion-guidance (BLOSM)”), and in further view of Bi (US 2019/0079155).

Regarding claim 1, Chen I teaches a method of magnetic resonance (MR) imaging of an object positioned in the examination volume of a MR device, the method comprising:
generating MR signals by subjecting the object to an imaging sequence comprising RF pulses and switched magnetic field gradients [¶0050. See also rest of reference.]; 
acquiring signal data according to a stack-of-stars or stack-of-spirals scheme, wherein the MR signals are acquired as radial or spiral k-space profiles from a number of parallel slices arranged at adjacent positions along a slice direction  [See Fig. 4, wherein a stack of spirals is shown and separated in the Kz (slice) direction. See also rest of reference.], sampling an ellipsoidal or spherical volume of k-space [Fig. 4, wherein an ellipsoidal volume of k-space is sampled for each time t. A ellipsoid is characterized by having either properties: every planar cross section is either an ellipse, or is empty, or is reduced to a single point (this explains the name, meaning "ellipse-like") or it is bounded, which means that it may be enclosed in a sufficiently large sphere. As can be seen in Fig. 4, the shape shown by the stack of spirals has can be bounded by a sphere that is larger. Further, each planar cross section in the kz direction is a circle, which is a type of ellipse. See also rest of reference.], wherein a three-dimensional ellipsoidal or spherical central portion of k-space is more densely sampled during the acquisition than peripheral portions of k-space [¶0051, wherein full sampling is performed in the center of each spiral. See also Fig. 4, wherein there is a ellipsoidal central portion of k-space. See also rest of reference.]; 
reconstructing respective intermediate MR images from sub-sampled signal data for each of a number of successive time intervals [See Fig. 5 and 6, wherein intermediate images are reconstructed. ¶0052, wherein SENSE images are obtained for each time point. These SENSE images are then divided into blocks and motion tracked. Therefore, the SENSE images or the blocks of the SENSE images can be considered “intermediate images” based on the broadest reasonable interpretation of “intermediate images” because the SENSE images/blocks of the SENSE images are used to form the final image.  ¶0051, wherein the data used to reconstruct the SENSE images are undersampled. See also ¶0062, Figs. 5-6, and rest of reference.]; 
determining, by way of image registration [¶0052, wherein image registration is performed. See also rest of reference.], a plurality of geometric transformations to transform each of the intermediate MR images into one common coordinate system [¶0056, wherein spatiotemporal basis functions (plural) are applied to regions (plural) to achieve motion compensation. ¶0062, wherein the compensation is iterated until a threshold is met, therefore a plurality of transforms are determined. See also rest of reference.];; 
deriving motion induced displacements and/or deformations by registering the intermediate MR images with each other [¶0052, motion tracking and motion trajectories are determined from image registration. ¶0056, wherein motion compensation is performed. The BLOSM technique is used to determine the motion. See also rest of reference.]; 
applying each geometric transformation of the plurality of geometric transformations to the intermediate MR images to compensate for motion, resulting in motion-corrected intermediate MR images [¶0056, wherein spatiotemporal basis functions (plural) are applied to regions (plural) to achieve motion compensation. ¶0062, wherein the compensation is iterated until a threshold is met, therefore a plurality of transforms are determined. See also rest of reference.]; and 
combining the motion-corrected intermediate MR images into a final MR image, wherein motion correction is applied according to the derived motion induced displacements and/or deformations [¶0062, wherein the cube images are put back together. ¶0052, motion tracking and motion trajectories are determined from image registration. ¶0056, wherein motion compensation is performed. The BLOSM technique is used to determine the motion. See also rest of reference.].
	However, Chen I is silent in teaching wherein the imaging sequence is one of a balanced (turbo) field echo sequence or an echo planar imaging (EPI) sequence or a turbo spin echo (TSE) sequence or a GRASE sequence and elastic image registration.
	Chen II, which is also in the field of MRI, teaches wherein the imaging sequence is a turbo field echo (TFE) sequence [Page 1032, wherein Turbo FLASH is used. Turbo FLASH is the Siemens name for Turbo Field Echo (TFE). See also rest of reference.] and reconstructing respective intermediate MR images from sub-sampled signal data for each of a number of successive time intervals [Page 1031, wherein nonrigid registration was used. Fig. 1, wherein under-sampled images are formed and wherein blocks are created from the under-sampled images. Therefore, either the can be considered “intermediate images” based on the broadest reasonable interpretation of “intermediate images” because the under-sampled images/blocks of the under-sampled images are used to form the final image. Page 1030-1031, wherein nonrigid (elastic) image registration is performed on the blocks to transform each of the blocks into one common coordinate system. See also Figs. 1-3 and rest of reference.],
	determining, by way of elastic image registration, a set of geometric transformations to transform each of the intermediate MR images into one common coordinate system [Page 1031, wherein nonrigid registration was used. See 1031, wherein the common gap mask Gc is formed from a plurality of gap masks. Therefore, a set of geometric transformations (plurality of gap masks) is determined. See also Fig. 1, wherein the motion compensation is iterated. Therefore, a plurality of transformations are determined and applied. Further, the reference discloses motion in two directions (phase and readout encoding directions) and is compensated for. Therefore, there is are geometric transformations in two directions. Fig. 3 also teaches that motion occurred rightward and upward and page 1031 teaches compensating for motion, therefore there are two transformations: one to compensate for the rightward motion and one to compensate for the upward motion. This is also done for each block (see fig. 1), so even more geometric transformations. See also rest of reference.]; 
	deriving motion induced displacements and/or deformations by registering the intermediate MR images with each other [Page 1029-1031, wherein BLOSM is used to perform motion tracking and motion compensation. The motion trajectories are determined for each of the blocks and tracked through time using registration techniques. Figs. 1-3, show the amount of motion that occurs between images. See also rest of reference.];
	applying the set of geometric transformations to the intermediate MR images to compensate for motion resulting in motion-corrected intermediate MR images [See 1031, wherein the common gap mask Gc is formed from a plurality of gap masks. Therefore, a set of geometric transformations (plurality of gap masks) is actually applied since the common gap mask is formed by a plurality of gap masks and is applied. See also Fig. 1, wherein the motion compensation is iterated. Therefore, a plurality of transformations are determined and applied. Further, the reference discloses motion in two directions (phase and readout encoding directions) and is compensated for. Fig. 3 also teaches that motion occurred rightward and upward and page 1031 teaches compensating for motion, therefore there are two transformations: one to compensate for the rightward motion and one to compensate for the upward motion. This is also done for each block (see fig. 1), so even more geometric transformations. See also rest of reference.]; and
	combining the motion-corrected intermediate MR images into a final MR image, wherein motion correction is applied according to the derived motion induced displacements and/or deformations [Fig. 1, wherein the blocks are combined to form a final corrected image. Page 1029-1031, wherein BLOSM is used to perform motion tracking and motion compensation. The motion trajectories are determined for each of the blocks and tracked through time using registration techniques. Figs. 1-3, show the amount of motion that occurs between images. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of claimed invention to combine the teachings of Chen I and Chen II because Chen I and Chen II both teach using the BLOSM technique to compensate MR images for motion [Chen I - ¶0052; Chen II – See Title and Abstract]. Chen II also teaches that it is known in the art to perform non-rigid registration when performing image registration for motion compensating MR images [Chen II - Pages 1030-1031], which is object of Chen I.
	However, Chen I and Chen II are silent in teaching wherein the imaging sequence is one of a balanced (turbo) field echo sequence or an echo planar imaging (EPI) sequence or a turbo spin echo (TSE) sequence or a GRASE sequence.
	Bi, which is also in the field of MRI, teaches wherein the imaging sequence is one of a balanced (turbo) field echo sequence or an echo planar imaging (EPI) sequence or a turbo spin echo (TSE) sequence or a GRASE sequence [¶0025 and ¶0031. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of claimed invention to combine the teachings of Chen I and Chen II with the teachings of Bi because Chen I and Bi teach performing stack of stars/spirals (SOS) k-space sampling [Chen I - Fig. 4; Bi -¶0025] and Bi teaches that it is known in the art to acquire SOS k-space data and teaches that it is beneficial to perform TSE sequences because these sequences can readily segmented with minimal distortion and phase-error related artifacts [Bi - ¶0025; ¶0031].

Regarding claim 2, Chen I, Chen II, and Bi teach the limitations of claim 1, which this claim depends from.
	Chen I further teaches wherein the central portion of k-space is sampled in accordance with the Nyquist criterion while the peripheral portions of k-space are sub-sampled in each time interval [¶0046 and ¶0051, wherein the central portion is fully/over sampled and the peripheral portion is variably sampled. See also rest of reference.]. 

Regarding claim 3, Chen I, Chen II, and Bi teach the limitations of claim 2, which this claim depends from.
	Chen I further teaches wherein the central portion of k-space is sampled more closely in time as compared to the peripheral portions [See Fig. 4 and ¶0057, wherein center kz spirals are sampled for all time points t and peripheral spirals are undersampled for different time points. See also rest of reference.].

Regarding claim 4, Chen I, Chen II, and Bi teach the limitations of claim 3, which this claim depends from.
	Chen I and Chen II both teach wherein the motion corrected intermediate MR images are combined either in image space or in k-space into the final MR image [Chen I - ¶0062, the image cubes are in image space when combined. Chen II - Page 1031, right column, images were motion compensated for all motion deformations. See Fig. 1 and also rest of references.].

Regarding claim 7, Chen I, Chen II, and Bi teach the limitations of claim 1, which this claim depends from.
	Chen I is silent in teaching wherein the signal data is weighted in the reconstruction of the final MR image corresponding to the extent of the derived motion induced displacements and/or deformations.
	Chen further teaches wherein the signal data is weighted in the reconstruction of the final MR image corresponding to the extent of the derived motion induced displacements and/or deformations [Page 1031, right column wherein the signal data is weighted corresponding to pixel values and the pixels show the deformations. See Fig. 1 and also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of claimed invention to combine the teachings of Chen I and Chen II because Chen I and Chen II both teach using the BLOSM technique to compensate MR images for motion [Chen I - ¶0052; Chen II – See Title and Abstract]. Chen II also teaches that it is known in the art to perform non-rigid registration when performing image registration for motion compensating MR images [Chen II - Pages 1030-1031], which is object of Chen I. 

Regarding claim 8, Chen I, Chen II, and Bi teach the limitations of claim 7, which this claim depends from.
	However, Chen I is silent in teaching wherein the weighting is derived from a measure of similarity of the motion corrected intermediate MR images.
	Chen II further teaches wherein the weighting is derived from a measure of similarity of the motion corrected intermediate MR images [Page 1031, right column wherein the signal data is weighted corresponding to amount of overlap for a pixel. If this pixel overlaps, there is similarity. See Fig. 1 and also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of claimed invention to combine the teachings of Chen I and Chen II because Chen I and Chen II both teach using the BLOSM technique to compensate MR images for motion [Chen I - ¶0052; Chen II – See Title and Abstract]. Chen II also teaches that it is known in the art to perform non-rigid registration when performing image registration for motion compensating MR images [Chen II - Pages 1030-1031], which is object of Chen I.

Regarding claim 10, Chen I, Chen II, and Bi teach the limitations of claim 1, which this claim depends from.
	Chen I further teaches wherein a rotation angle of the radial or spiral k-space profiles is incremented according to a golden angle scheme during the acquisition of successive k-space profiles [First, claim 1 discloses that either radial k-space profiles or spiral k-space profiles are acquired. This claim only further limits radial k-space profiles. Since Chen I discloses spiral k-space profiles and this claim does not further limit spiral k-space profiles (only radial), then Chen I still teaches this limitation. Note, ¶0048 does teach this limitation.].

Regarding claim 11, the same reasons for rejection of claim 1, also apply to this claim. Claim 11 is merely the apparatus version of method claim 1. 

Regarding claim 12, the same reasons for rejection of claim 1, also apply to this claim. Claim 12 is merely the computer-program version of method claim 1.

Regarding claim 13, the same reasons for rejection of claim 2, also apply to this claim. Claim 13 is merely the apparatus version of method claim 2. 

Regarding claim 14, the same reasons for rejection of claim 3, also apply to this claim. Claim 14 is merely the apparatus version of method claim 3. 

Regarding claim 15, the same reasons for rejection of claim 4, also apply to this claim. Claim 15 is merely the apparatus version of method claim 4. 

Regarding claim 17, the same reasons for rejection of claim 7, also apply to this claim. Claim 17 is merely the apparatus version of method claim 7. 

Regarding claim 18, the same reasons for rejection of claim 8, also apply to this claim. Claim 18 is merely the apparatus version of method claim 8. 

Regarding claim 19, the same reasons for rejection of claim 3, also apply to this claim. Claim 19 is merely the non-transitory computer readable medium version of method claim 3. 

Regarding claim 21, the same reasons for rejection of claim 7, also apply to this claim. Claim 21 is merely the non-transitory computer readable medium version of method claim 7. 

Regarding claim 22, the same reasons for rejection of claim 8, also apply to this claim. Claim 22 is merely the non-transitory computer readable medium version of method claim 8. 

Claims 5, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Chen I, in view of previously cited Chen II, in further view of previously cited Bi, and in furthest view of Song (“k-Space Weighted Image Contrast (KWIC) for Contrast Manipulation in Projection Reconstruction MRI”).

Regarding claim 5, Chen I, Chen II, and Bi teach the limitations of claim 1, which this claim depends from.
	Chen I and Chen II further teach intermediate MR images [Chen  I - See Fig. 5 and 6, wherein intermediate images are reconstructed. ¶0052, wherein SENSE images are obtained for each time point. These SENSE images are then divided into blocks and motion tracked. Therefore, the SENSE images or the blocks of the SENSE images can be considered “intermediate images” based on the broadest reasonable interpretation of “intermediate images” because the SENSE images/blocks of the SENSE images are used to form the final image.  ¶0051, wherein the data used to reconstruct the SENSE images are undersampled. See also ¶0062, Figs. 5-6, and rest of reference. Chen II - Page 1031, wherein nonrigid registration was used. Fig. 1, wherein under-sampled images are formed and wherein blocks are created from the under-sampled images. Therefore, either the can be considered “intermediate images” based on the broadest reasonable interpretation of “intermediate images” because the under-sampled images/blocks of the under-sampled images are used to form the final image. Page 1030-1031, wherein nonrigid (elastic) image registration is performed on the blocks to transform each of the blocks into one common coordinate system. See also Figs. 1-3 and rest of reference.].
	However, Chen I, Chen II, and Bi are silent in teaching wherein the MR images are reconstructed using a k-space weighted image contrast (KWIC) filter.
	Song, which is in the field of MRI, teaches wherein the MR images are reconstructed using a k-space weighted image contrast (KWIC) filter [See Theory and Methods section. See also rest of reference.].
	It would have been obvious to a person having ordinary skill in the art before the filing date of the claimed invention to combine the teachings of Chen I, Chen II, and Bi with the teachings of Song because Song teaches that KWIC filters can be used because non-Cartesian sampling that acquires oversampling the central portion of k-space and less sampling at the periphery of the k-space [Song - See Theory and Methods sections.], which is also similarly taught by Chen I  and Bi [Chen - ¶0046; Bi - ¶0025]. Therefore, the k-space data in Chen I and Bi can also be reconstructed using KWIC filters. Further, the benefit of using KWIC would be to yielding a series of images at a significantly higher effective temporal resolution than what is currently possible with other methods and being able to manipulate contrast [Song - Abstract], wherein an object of Chen I, Chen II, and Bi is to obtain MR contrast images.

Regarding claim 16, the same reasons for rejection of claim 5, also apply to this claim. Claim 16 is merely the apparatus version of method claim 5. 

Regarding claim 20, the same reasons for rejection of claim 5, also apply to this claim. Claim 20 is merely the non-transitory computer readable medium version of method claim 5. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0113587 is also considered relevant prior art for teach stack of stars trajectory, elastic image registration, and balanced steady state free precession (which is equivalent to balanced turbo field echo) sequences. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RISHI R PATEL whose telephone number is (571)272-4385. The examiner can normally be reached Mon-Thurs 7 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RISHI R PATEL/Primary Examiner, Art Unit 2896